DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-9, 11, 13, 15, 17-24, 26, 30-32, 34, 36, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,788,596. Although the claims at issue are not identical, they are not patentably distinct from each other because  both comprising substantially the same elements.

Application 16/998,085
1. A method of generating geophysical data using at least one source, the method comprising: generating a geophysical wavefield with a varying signature using at least one source, wherein the signature is varied in a periodic pattern; recording geophysical energy to produce geophysical data using at least one receiver, the geophysical energy comprising the propagating geophysical wavefield generated at the at least one source; and transforming the geophysical data into another domain; wherein the other domain is a domain such that at least some of the geophysical data is shifted to a location that is different to the location in the other domain where the at least some of the geophysical data would have been had the varying signature not been used.



4. A method as claimed in claim 1, further comprising: isolating the geophysical data originating from the propagating geophysical wavefield generated at the at least one source from any other geophysical data that may be present in the other domain.

5. A method as claimed in claim 4, further comprising transforming the isolated geophysical data back into the domain in which the geophysical data was recorded.

6. A method as claimed in claim 1, further comprising: recording geophysical energy to produce geophysical data using at least one receiver, the geophysical energy comprising the propagating geophysical wavefield generated at the at least one source; and isolating the geophysical data originating from the propagating geophysical wavefield generated at the at least one source from any other geophysical data that may be present in the other domain.


9. A method as claimed in claim 8, wherein the conditioning step occurs in the other domain or in the domain in which the geophysical data was recorded.
11. A method as claimed in claim 1, wherein the periodic pattern is such that, after transforming the recorded geophysical data into another appropriate domain, a first portion of the recorded geophysical data originating from the propagating geophysical wavefield generated by the at least one source would be shifted relative to a second portion of the recorded geophysical data originating from the propagating geophysical wavefield generated by the at least one source, and the method comprises: identifying the first portion; and processing the data to calculate a full data signal at the shifted location of the first portion using the identified first portion and/or to remove the second portion of the data using the identified first portion.

13. A method as claimed in claim 1, wherein the signature is varied using time dither and the varying time dither is that every second geophysical wavefield 
15. A method as claimed in claim 1, wherein the signature is varied by varying the polarity and the varying polarity is that every second geophysical wavefield generated by the at least one source has opposite polarity.
17. A method as claimed in claim 1, comprising selecting the varying signature of the at least one source such that, once geophysical energy comprising the generated geophysical wavefield and another signal is recorded and the recorded geophysical data is transformed into another appropriate domain, the recorded geophysical data originating from the generated geophysical wavefield would be shifted away from recorded geophysical data originating from the other signal.
18. A method as claimed in claim 17, wherein the other signal arises from noise, interference, or one or more other sources.
19. A method as claimed in claim 1, wherein at least two sources are used to simultaneously generate geophysical wavefields, the first source having a varying signature in a periodic and the second source having no varying signature in a periodic, or having a different varying signature in a periodic pattern and/or 

20. A method as claimed in claim 1, the method comprising selecting the varying signature such that, once the recorded geophysical data is recorded and transformed into another domain, the portion of the recorded geophysical data originating from the generated wavefield would be at least partially shifted away from an interference portion of the recorded geophysical data.

21. A method as claimed in claim 20, wherein the signature is varied using time dither, and wherein the interference portion has a dominant frequency, and the method comprises using a time dither of approximately the same as, a half of or a quarter of the period of the dominant frequency.

22. A method as claimed in claim 1, the method comprising selecting the varying signature such that, once the geophysical data is recorded and 

23. A method as claimed in claim 22, wherein the signature is varied using time dither, and wherein the residual shot noise portion has a dominant frequency, and the method comprises using a time dither of approximately the same as, a half of or a quarter of the period of the dominant frequency of the residual shot noise

24. A method as claimed in claim 22, wherein the signature is varied by varying the polarity, and wherein the residual shot noise portion has a dominant frequency, and the periodic pattern of the varying polarity of sequentially generated geophysical wavefields is: a second generated geophysical wavefield having the same polarity as a first generated geophysical wavefield, a third generated geophysical wavefield having opposite polarity to the second generated geophysical wavefield, a fourth generated geophysical wavefield having the same polarity as the third generated geophysical wavefield, a fifth 

26. A method as claimed in claim 1, wherein the time between generating subsequent geophysical wavefields is less than the time taken for the geophysical wavefield energy originating from each generated geophysical wavefield to be recorded by the receiver, the method comprising identifying the data in a given trace originating from a geophysical wavefield generated previously to the trigger time of the given trace, and adding this identified data to data on a previous trace originating from the same geophysical wavefield.

30. A method as claimed in claim 1, comprising reducing the width of the data signal originating from the at least one source in the other domain.

31. A method as claimed in claim 30, when the geophysical wavefield, energy and/or data is a seismic 

32. A method as claimed in claim 1 used in a modeling, imaging or inversion method; and/or wherein the geophysical data is 2D or 3D geophysical data; and/or wherein the geophysical wavefield, energy and/or data is a seismic wavefield, energy and/or data, or the geophysical wavefield, energy and/or data is a controlled source electromagnetic wavefield, energy and/or data; and/or wherein the transform may be a Fourier, tau-p or radon transform.

34. A system for generating geophysical data comprising: at least one source for generating a geophysical wavefield with a varying signature, wherein the source is configured to vary the signature of the geophysical wavefield in a periodic pattern; at least one receiver for recording geophysical energy, the geophysical energy comprising the propagating geophysical wavefield generated at the at least one source; and a processor for transforming the recorded geophysical data into another domain, wherein the other domain is a domain such that at least some of the recorded geophysical data is shifted to a location that is different to the location in the other domain 

36. A system as claimed in claim 34, comprising: a processor for isolating the geophysical data originating from the propagating geophysical wavefield generated at the at least one source from any other geophysical data that may be present in the other domain, wherein the processor comprises a filter for filtering the recorded data.
38. A system as claimed in claim 34, comprising at least two sources each for generating a geophysical wavefield, the first source being configured to vary the signature of its geophysical wavefield in a periodic pattern, and the second source being configured not to vary the signature of its geophysical wavefield in a periodic pattern, or configured to vary the signature of its geophysical wavefield in a different periodic pattern.

39. A system as claimed in claim 34 configured to perform the method of claim 1.

1. A method of generating geophysical data using at least one airgun source, the method comprising: generating a geophysical wavefield with a varying signature using the at least one airgun source, wherein the signature of the geophysical wavefield is varied in a periodic pattern by using a deterministic variation of a signature of the at least one airgun source; and using a deterministic variation of the signature of the at least one airgun source comprises varying at least one of: the time at which the geophysical wavefield is generated by the at least one airgun source: the polarity of the at least one airgun source; the phase of the at least one airgun source; and the amplitude of the at least one airgun source.

2. A method as claimed in claim 1, further comprising: recording geophysical energy to produce geophysical 

3. A method as claimed in claim 2, further comprising transforming the isolated geophysical data back into the domain in which the geophysical data was recorded.

4. A method as claimed in claim 2, further comprising: conditioning the isolated data so as to effectively remove the varying signature pattern from the recorded geophysical data and/or regularizing the isolated data.



6. A method as claimed in claim 2, wherein the periodic pattern is such that, after transforming the recorded geophysical data into another appropriate domain, a first portion of the recorded geophysical data originating from the propagating geophysical wavefield generated by the at least one source would be shifted relative to a second portion of the recorded geophysical data originating from the propagating geophysical wavefield generated by the at least one source, and the method comprises: identifying the first portion; and processing the data to calculate a full data signal at the shifted location of the first portion using the identified first portion and/or to remove the second portion of the data using the identified first portion.

7. A method as claimed in claim 1, further comprising: recording geophysical energy to produce geophysical data using at least one receiver, the geophysical energy comprising a propagating geophysical wavefield generated at the at least one source; and isolating the geophysical data originating from the 
8. A method as claimed in claim 1, wherein the signature is varied using time dither and the varying time dither is that every second geophysical wavefield generated by the at least one source is triggered with a constant delay of time T.
9. A method as claimed in claim 1, wherein the signature is varied by varying a polarity and varying polarity is that every second geophysical wavefield generated by the at least one source has opposite polarity.
10. A method as claimed in claim 1, comprising selecting the varying signature of the at least one source such that, once geophysical energy comprising the generated geophysical wavefield and another signal is recorded and the recorded geophysical data is transformed into another appropriate domain, the recorded geophysical data originating from the generated geophysical wavefield would be shifted away from recorded geophysical data originating from the other signal.
11. A method as claimed in claim 10, wherein the other signal arises from noise, interference, or one or more other sources.

13. A method as claimed in claim 1, the method comprising selecting the varying signature such that, once the recorded geophysical data is recorded and transformed into another domain, a portion of the recorded geophysical data originating from the generated wavefield would be at least partially shifted away from an interference portion of the recorded geophysical data.
14. A method as claimed in claim 13, wherein the signature is varied using time dither, and wherein a interference portion has a dominant frequency, and the method comprises using a time dither of approximately the same as, a half of or a quarter of the period of the dominant frequency.

16. A method as claimed in claim 15, wherein the signature is varied using time dither, and wherein the residual shot noise portion has a dominant frequency, and the method comprises using a time dither of approximately the same as, a half of or a quarter of the period of the dominant frequency of the residual shot noise.
17. A method as claimed in claim 15, wherein the signature is varied by varying a polarity, and wherein the residual shot noise portion has a dominant frequency, and the periodic pattern of the varying polarity of sequentially generated geophysical wavefields is: a second generated geophysical wavefield having the same polarity as a first generated geophysical wavefield, a third generated geophysical wavefield having opposite polarity to the second generated geophysical wavefield, a fourth generated geophysical wavefield having the same polarity as the 

18. A method as claimed in claim 1, wherein a time between generating subsequent geophysical wavefields is less than the time taken for the geophysical wavefield energy originating from each generated geophysical wavefield to be recorded by a receiver, the method comprising identifying the data in a given trace originating from a geophysical wavefield generated previously to a trigger time of the given trace, and adding this identified data to data on a previous trace originating from the same geophysical wavefield.

19. A method as claimed in claim 1, comprising reducing a width of a data signal originating from the at least one source in an other domain.

20. A method as claimed in claim 19, when the geophysical wavefield, energy and/or data is a seismic 

21. A method as claimed in claim 1 used in a modeling, imaging or inversion method; and/or wherein the geophysical data is 2D or 3D geophysical data; and/or wherein the geophysical wavefield, energy and/or data is a seismic wavefield, energy and/or data, or the geophysical wavefield, energy and/or data is a controlled source electromagnetic wavefield, energy and/or data; and/or wherein a transform may be a Fourier, tau-p or radon transform.

22. A system for generating geophysical data comprising: at least one airgun source for generating a geophysical wavefield with a varying signature, wherein the at least one airgun source is configured to vary the signature of the geophysical wavefield in a periodic pattern by using a deterministic variation of a signature of the at least one airgun source; and using a deterministic variation of the signature of the at least one airgun source comprises varying at least one of: the time at which the geophysical wavefield is generated by the at least one airgun source: the polarity of the at least one airgun source; the phase of 

23. A system as claimed in claim 22, comprising: at least one receiver for recording geophysical energy, the geophysical energy comprising a propagating geophysical wavefield generated at the at least one source; and a processor for: transforming the recorded geophysical data into another domain, wherein the other domain may be a domain such that at least some of the recorded geophysical data is shifted to a location that is different to the location in the other domain where the at least some of the geophysical data would have been had the varying signature not been used; or isolating the geophysical data originating from the propagating geophysical wavefield generated at the at least one source from any other geophysical data that may be present in the other domain and the processor comprises a filter for filtering the recorded data.
24. A system as claimed in claim 22, comprising at least two sources each for generating a geophysical wavefield, a first source being configured to vary the signature of its geophysical wavefield in a periodic pattern, and a second source being configured not to vary the signature of its geophysical wavefield in a 

25. A system as claimed in claim 22 configured to generate a geophysical wavefield with a varying signature using at least one source, wherein the signature is varied in a periodic pattern.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/JOHN H LE/Primary Examiner, Art Unit 2862